     Case 2:19-cv-10292-BWA-MBN Document 1-1 Filed 05/09/19 Page 1 of 14
                                                                                                                                               n


                                                                                                                                                       ';
                                                                                                                                                       '~
                                                                                                                                   :~ ~                   ~
                                                                                                                                       'r
                                                                                                                                      .r, ~                       .f,,
                                                                                                                                            ~-) ~      'r
                                                                                                                                                      :~l
                                                                                                                                                   '.•!1~                    ~,
                                                                                                                                                          ;~~

                                                                                                                                                         ~';~S


                CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                          STATE OF LOUISIANA                                                                                 w
                                                                                                                      DIVISIO
                                           JOHN B. WILHINSON
                                                     VERSUS                                                                         ~~~~~Q
                                                 RELIAS, LLC

FILED:
                                                                DEPUTY CLERK

                       RULE FOR JUDGMENT AGAINST DEFENDANT
                                 FOR UNPAID 'G~AGES~~~~ F; t ~_ c-► r,.r,. c-~ r a ~~. E-~ ~_~ L_.E C~ C d

        NOW INTO COURT, through undersigned e'otzn'se7;R cornesFpl~iritt~;-Jo~Yir B. Wilkinson,

in the above entitled and numbered cause and respectful~l~~.~epreserits-that:'`~i ~i ~:
                                                                Fi ll! , c~I ~ ? - I_II_I~Il_I
                                                    PARTIES__..__                                        —:~'~-~.~-:,~,--,_, ~ .`J+-t 'iB 1           yfq                 "---

                                                                                                                'i~,rT -~ c.l




                                                                 ~ ',`' ~~1`:L''~
        Named Plaintiff herein is:                              ...._...............~-----._._---------------------------------_--~------_~-------

        a        John B. Wilkinson hereinafter "Wilki~risor~';=or"Plaintiff; :domiciled in Orleans M

                 Parish, State of Louisiana, and who is<<a persQn~;of the fii11, age of majority with

                 procedural capacity to bring this action:---.-..----,:._....____~_-- -.__._-------------...--.------~-----..------



        The following party, made Defendant in this suit, is indebted to Plaintiff for payment of

final wages, penalties, attorney fees and other amount's'provided for under law`:` ~~` `' ~ `~ `~` `~                                                    ~' ~ `'~~
                                                                                                                                                       :i'i~..i'~":?_I
                                                                                                                                                                              E-' ~ ~
                                                                                                                                                                         jil,l .;,,ll ;
                                                                                                                                ')1=~'~:'~~. ~l.l :f 5
                                                                  (t    Ii i;. ( 1~' }:~.it~
                                                                                          - "t1iil'I ~fil'i~~


        a) RELIAS, LLC, (hereinafter "Relias" or "Defen'dant") a limited liability~_companywho ,1_.,_~ ~_;_.
                                                                    i c~~:li~_i:~! i~~_~II~~_i~_
             is doing business in this parish and this State, with a Registered Office and a Registered

             Agent at 501 Louisiana Ave., Baton Rouge, LA 70802, o rganized under tl

             Delaware.                                          E; ,.~ ~ i ~_~ ~ r~,_i r- ~.~r~~:a f-;, r,

                                       VENUE AND JURISDICTION
                                                                 _.;:(;shit. r:i-~_a~:,~~:'.:
                                                           3.

         Venue is proper in the Parish of Orleans pursuant to the Louisiana Code of Civil Procedure

because Plaintiff resides in Orleans Parish and work sued upon herein was performed in the Parish

of Orleans.                                                                                                                                                 ~            ~
                                                           1                                                                                                             /

                                                                                                                                                       ,,-3~ 1
     Case 2:19-cv-10292-BWA-MBN Document 1-1 Filed 05/09/19 Page 2 of 14




        This Court has subject matter jurisdiction to hear the actions presented in this suit.

                             USE OF SUMMARY PROCEEDINGS

                                                    5.

        Under La. R.S. 23:631(B), the Louisiana Wage Payment Act ("LWPA"), Plaintiff is

entitled "to file an action to enforce such a wage claim and proceed pursuant to Code of Civil

Procedure Article 2592 [Summary Proceeding]." This summary proceeding may be in the form

of a rule to show cause, served upon the defendant, without the necessity of citation and service.

La. Code Civ. Proc. art. 2593 and 2594.     After such reasonable notice, this summary proceeding

may tried in open court or in chambers, in term or in vacation with evidence heard and introduced,

without a jury, and with preference over ordinary proceedings. La. Code Civ. Proc. art 2595.

                                               FACTS

                                                    C'~

        Mr. Wilkinson began working as an employee of Gannett Healthcare in around March of

2010.    In 2015, Gannett Healthcare was sold to Oncourse Learning Corporation ("OLC")

Defendant Relias acquired OLC through a merger that began in 2018, leaving Defendant Relias as

the sole surviving entity through the ultimate discharge of Mr, Wilkinson.        Thus, Defendant is

liable for the labor violations described herein.

                                                    7.

        Mr. Wilkinson's job at all relevant times was to sell healthcare and professional

development education subscriptions of Defendant's software and teaching products to healthcare

providers.   At all times relevant, Mr. Wilkinson was based in Orleans Parish and his territory

included Texas, Louisiana, Mississippi, Arkansas, Oklahoma, Alabama and Tennessee.



        Mr. Wilkinson's agreed upon compensation included the following earned wages: an

annual salary, "New Sales" Commissions, "Renewal Sales" Commissions, and "Annual Bonus"




                                                     2
      Case 2:19-cv-10292-BWA-MBN Document 1-1 Filed 05/09/19 Page 3 of 14




Commissions.l



        Mr. Wilkinson was very effective in making and maintaining business relationships

resulting in "Renewal Sales" (i.e. contract extensions) and "New Sales" (including upgrades to

existing contracts}.

                                                             10.

         One such relationship built by Mr. Wilkinson was with a client he personally solicited and

originated for Defendant, "Client MH."Z                 Mr. Wilkinson signed Client MH to a "New Sales"

contract in around October 14, 2013.                 Mr. Wilkinson was the primary and only sales point

between Defendant and Client MH.

                                                              11.

         About 2 years later in around December of 2015, in addition to his other sales, Mr.

Wilkinson was able to secure an early renewal with upgrade with Client MH for another 3 year

term ending December 28, 2018.

                                                              12.

         Mr. Wilkinson began working on yet another three year extension with Client MH in

around January of 20 Y 8 to ensure the Client MIA's renewal at the end of their then current 3 year

agreement in December of 2018.              Through this time, Mr. Wilkinson was still the only salesperson

dealing with Client MH, the client he originated.

                                                              13

         On around September of 2018, Mr. Wilkinson was informed about the merger with

Defendant, and was informed by supervisors that he would be, and was, discharged ~y Defendant

on about December 31, 2018.

                                                              14.

         Nevertheless, Mr. Wilkinson continued to do his job on all projects, including the three



` Under Louisiana Iaw (specifically the LWPA), "LSA-R.S. 23:631 clearly includes commissioned employees."
Brown v. Navarre Chevrolet, Inc., 610 So.2d 165 (La. App. 3 Cir. 1992) (citing numerous cases).
2 In an abundance of caution Plaintiff has not used the third-party's name, Client MH, in this pleading, but may do
so in the future, including at the hearing of this Rule, once it is determined there is no consideration for confidentiality.
                                                             3
     Case 2:19-cv-10292-BWA-MBN Document 1-1 Filed 05/09/19 Page 4 of 14




year renewal and upgrade work for Client MH.             Mr. Wilkinson's hard work paid off with Client

MH, on about December 19, 2018, when Client MH's Executive Leadership confirmed approval

and signed off on the three year extension.

                                                        I5.

        Mr. Wilkinson's Iast day with Defendant was December 31, 2018, but Defendant has

withheld and refused to pay alI of Mr. Wilkinson's earned wages, including those eazned through

his work on the latest three year extension with Client MH.

                                                        16.

        On March 19, 2019, Mr. Wilkinson sent a detailed demand letter via electronic mail and

United States Certified Mail,3 specifically citing the LWPA and Louisiana Revised Statute

23:631, et seq.;4 requesting payment of all earned wages from Defendant.

                                                        17.

        The final earned wages owed to Mr. Wilkinson for his work on Client MH's deal, including

meeting his "Annual Bonus" commission quota, is detailed as follows:

        a. $21,855.44 (comprised of 1% in commissions on $454,375 in "Renewal Sales," and
           3% in commissions on $577,056 in "New Sales/Upgrades," to Client MH), plus

        b. $70,993.00 (his "Annual Bonus" commission comprised of 5% in commissions on
           $1,419,860 in total "New Sales/LTpgrades" for the year).

                                                        18.

        Mr. Wilkinson's detailed demand letter of March 19, 2019 also specif cally asked

Defendant to "provide any reasoning, lawful or otherwise, for any refusal to remit any of the earned

wages described herein" and informed Defendant that if payment of his earned wages was not

forthcoming that he would have no other recourse but for legal actions

                                                        19.

        On March 27, 2019, Brian Isgett, Defendant's General Counsel, replied to Mr. Wilkinson's




3 Ex. A., March I9, 2019 Demand Letter and Signed Receipt from Defendant.
4 "Upon the discharge of any laborer or other employee of any kind whatever, it shall be the duty of the person
employing such laborer or other employee to pay the amount then due under the terms of employment, whether the
employment is by the hour, day, week, or month, on or before the next regular payday or no later than fifteen days
following the date of discharge, whichever occurs first." La. R.S. 23:631(A)(1){a) (emphasis added}.
5 Ex. A., March 19, 2019 Demand Letter and Signed Receipt.
                                                        4
     Case 2:19-cv-10292-BWA-MBN Document 1-1 Filed 05/09/19 Page 5 of 14




demand and stated that Defendant would continue to refuse payment of 1VIr. Wilkinson's earned

commissions related to Client MH, contending Client MH's deal "did not close" by December 31,

2018 entitling Mr. Wilkinson's commissions for "Renewal Sales" and "New/LTpgrade Sales," and

as a result NIr. Wilkinson also finished the 2018 year "below quota" for his "Annual Bonus."6

Defendant refused to provide any further explanation for their self-serving contention or the

withholding of Mr. Wilkinson's earned wages.

                                                           QI~

         Putting aside the fact that the three year extension sale was agreed, approved, and signed

off by Client MH's executives in 2018, Defendant's contention that they can strip Ivir. Wilkinson

of his wages because the deal "did not close" until January of 2019 is flawed and in bad faith,

where indisputable Louisiana law provides that when a commission earning employee performs

work on a commission deal, those wages are owed.

                                                            21.

         On March 28, 2019, through an email from undersigned to Mr. Isgett, Mr. Wilkinson again

requested that Defendant provide "any reference to any Louisiana legal authority tha: you contend

absolves your company of paying these earned wages."8

                                                            22.

         However, Defendant refused to respond and has refused to provide any legal authority for

their continued refusal to abide by Louisiana law requiring payment of NIr. Wilkinson's earned

wages.     Defendant's continued refusal to withhold Mr. Wilkinson's final earned wages, in light

of the facts and law, is unreasonable under any circumstance and in bad faith.

                                                            23.

         As of the present filing, Defendant Relias has failed to pay earned wages to Mr. Wilkinson

in the amount of $92,848.44. Defendant is liable to Mr. Wilkinson for these wages, plus statutory

penalties equal to ninety days of wages at his daily rate of pay, which plaintiff submits is equal to



6 Ex. B., March 27, 2019 Email from Defendant and Response from Plaintiff.                                         .
~ "The thing, the price, and the consent of the parties are requirements for the perfection of a sale." La. Civ. Code art.
243 9.
g Ex. B., March 27, 2019 Email from Defendant and Response from Plaintiff.
                                                            5
       Case 2:19-cv-10292-BWA-MBN Document 1-1 Filed 05/09/19 Page 6 of 14




or greater than $63,453.07, Mr. Wilkinson's average daily wages with all earnings at $705.03 per

day multiplied by 90 days.9

                                                          24.

        Mr. Wilkinson is entitled to an award for reasonable attorney's fees to be taxed as costs to

Defendant, Relias, LLC, as more than three days have elapsed since Mr. Wilkinson's making his

first demand for the payment. lo

        WHEREFORE, Plaintiff, John B. Wilkinson, prays that Defendant, Relias, LLC, be

ordered to show cause at a time and date to be fixed by this Court why judgment should not he

rendered against them in favor of Plaintiff for all amounts due and owing together ~~ith legal

interest thereon from the date of judicial demand until paid, for all penalties and reasonable

attorney's fees provided for pursuant to Louisiana Revised Statute 23:632, for all costs of these

proceedings, and for all general and equitable relief as Plaintiff may be entitled under Louisiana

law.

                                            Respect           S   n' ed,

                                   By:                            J
                                            K     net                 es (LA Bar #35668)
                                            KENNETH . BORDES,
                                            ATTORNEY AT LAW, LLC
                                            2725 LAPEYROUSE ST.
                                            NEW ORLEANS, LA 70119
                                            P:504-588-2700
                                            F:504-708-1717
                                             E: KCB~R KENNETHBORDES.COM
                                             Attorney for Plaintiff, John B. Wilkinson

PLEASE SERVE A COPY OF THIS PLEADING ALONG WITH THE ORDER AS FOLLOWS:

RELIAS, LLC
Through its registered agent for service of process:
Corporation Service Company
501 Louisiana Ave.
Baton Rouge, LA 70802


9 "Except as provided for in Subsection B of this Section, any employer who fails or refuses to comply with the
provisions of R.S. 23:631 shall be liabFe to the employee either for ninety days wages at the employee's daily rate of
pay, oz else for full wages from the time the employee's demand for payment is made until the employer shall pay or
tender the amount of unpaid wages due to such employee, whichever is the lesser amount of penalty wages." La. R.S.
23:632(A).
!o "Reasonable attorney fees shall be allowed the laborer or employee by the court which shall be taxed as costs to be
paid by the employer, in the event a we11-founded suit for any unpaid wages whatsoever be ftled by the Laborer or
employee after three days shall have elapsed from time of making the first demand following discharge or resignation."
La. R.S. 23:632(C).
                                                          6
      Case 2:19-cv-10292-BWA-MBN Document 1-1 Filed 05/09/19 Page 7 of 14
                                                                                     Cr'                 ~~

                                                                                        .-~.~                  J


                                                                                                    J'             ,E Q,



                                                                                        ( ~.                 ~.s

                                                                                             '~:;                  ' i,,
                                                                                            -,~                       ~
                                                                                                    ',
                CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS                                  ` ~ ~ .~ ~

                                    STATE OF LOUISIANA

NO.                                                                         DIVISION:

                                     JOHN B. WILKINSON

                                              VERSUS

                                          RELIAS, LLC

FILED:
                                                       DEPUTY CLERK

                                              ORDER

         Considering the foregoing motion of Plaintiff:

         IT IS ORDERED that Defendant, Reiias, LLC, show cause, if any they can, or_ the

day of                           , 2019, at        o'clock _.m. why judgment should not be

rendered against them for all amounts and wages due and owing, for a1I penalties, and attorney's

fees provided for under Louisiana Revised Statute 23:632, and for all costs of these proceedings

together with interest from the date of judicial demand.

         New Orleans, Louisiana, this             day of                      , 2019.



                                               JUDGE

PLEASE SERVE THE RULE FOR JUDGMENT AND ORDER AS FOLLOWS:

RELIAS, LLC
Through its registered agent for service of process:
Corporation Service Company
501 Louisiana Ave.
Baton Rouge, LA 70802

PLEASE SERVE ONLY THE ORDER AS FOLLOWS:

John B. Wilkinson
Through counsel of record:
Kenneth C. Bordes
KENNETH C. BORDES,
ATTORNEY AT LAW, LLC
2~Z5 LAPEYROUSE ST.
NEW ORLEANS, LA 70119
P:504-588-2700
F: 504-708-1717
E: KCB@KENNETHBORDES.COM
      Case 2:19-cv-10292-BWA-MBN Document 1-1 Filed 05/09/19 Page 8 of 14




              CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS                                    ~~~

                                    STATE OF LOUISIANA

NO.                                                                           DIVISION:

                                    JOHN B. WILKINSON

                                              VERSUS

                                            RELIAS, LLC

FILED:
                                                      DEPUTY CLERK



                                   REQUEST FOR NOTICE

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, John B. V~lilkinson,

who makes the following requests:



       Pursuant to LSA-C.C.P. Article 1572, Plaintiff requests written notice ten (10) days in

advance of the date fixed for the trial or hearing on any exceptions, motions or rules on the merits

of the captioned matter.

                                                2.

       Pursuant to LSA-C.C.P. Articles 1913 and 1914, Plaintiff requests immediate notice of all

interlocutory and final orders and judgments on any exceptions, motions or rules on the merits of

the captioned suit.

       WHEREFORE, the premises considered, Plaintiff, John B. Wilkinson, requests that he be

furnished with the above specified information.
                                       ~_             ~!'s~'`` .~''


                                      Keith C. o           es'(LA Bar #35668)
                                      KENNETH C. ORDES,
                                      ATTORNEY ,AT LAW, LLC
                                      2725 LAPEYROUSE ST.
                                      NEW ORLEANS, LA 70119
                                      P:504-588-2700
                                      F: 504-708-1717
                                      E: KCB~a KENNETHBORDES.COM
                                      Attorney for Plaintiff, John B. Wilkinson
                                                  8

                                                                              •'
                                                                               ~H• +~   ~   I   f     ~-i
                                                                                            F
  Case 2:19-cv-10292-BWA-MBN Document 1-1 Filed 05/09/19 Page 9 of 14



            KENNETH C. BORDES, ATTORNEY AT LAW, L.L.C?~~~ , ~~~~ ~~~
                                                                                       r,;~,;~
                       2725 LAPEYROUSE ST. •NEW ORLEANS, LA 70119                         '' ..,~~
            P: 504.588.2700 ~ F: 504.708.1717 • E: KCB@KENNEfHBORDES.COM,                ,;          ~J'~ 9 ~i~
                                     LOUISIANA I NEWYORK                            ~~;~~:-.'"~~
                                                                                        ~~•
                                       March 19, 2019                                            ~`~~~%nj•

Via US Certifred Mail
i~ia Elect~•onic Mail: (aridenlaoura~j•elias.com; biiigra~n~elias.co~n; cldonnell~efias.com;
kramirez~•elias. conz)

 Relias, LLC                                    Relias, LLC
 Through                                        Through its Registered Agent
 Alison Ridenhour, HR Generalist                Corporation Service Company
 Blake Ingram, National Director of Sales       2626 Glenwood Ave Ste 550
 Ken Ramirez, VP Strategic Programs             Raleigh, NC 27608
 David Donell, Legal Counsel
 111 Corning Rd. Ste. 250
 Cary, NC 2751S

      Re:    Demand for Unpaid Wages, Penalties, and Attorney Fees and for the
             Preservation of Evidence
             Our Clients: John B. Wilkinson
             Our File #: 2019.0201-P.1

To Whom It May Concern:

       Please be advised our law firm represents the above-referenced client in employment
matters arising out of their previous employment with Relias, LLC ("Reiias").

       At this time, my client has yet to receive roughly $78,649.84 in earned wages, which
includes, but is not limited to, salary, bonuses, commissions, etc. —all in violation of the
Louisiana Wage Payment Act ("LWPA"), La. R.S. 23 § 631 et seq.

              Total owed in commission for Q4 2018                            contract is
              $21,855.44 (1% on renewal of $454,375 / 3%new sales/upgrade of $577,056)
              Total owed in annual bonus is $56,794.40 (4% on total sales for the year of
              $3,022,747.20}

        The reasons and conduct that may be associated in the withholding of these earned
wages may also represent egregious violations of Louisiana's Unfair Trade Practices Act
("LUTPA"). Upon information and belief, my client's above described wages were withheld
from him despite confirmation of sales and wages earned. There is ample proof to this effect
in the possession of Relias, the customer (M~~~), and my client that will be
elicited and corroborated in litigation should the need arise. In addition to this, my client
appears to have been provided certain earning statements in exchange for entering into a
separation agreement. Subsequently, the alleged earnings statement was changed and earned

                                                           'F                    EAH~B~ 1

                                        t\/~   ~~F3 ~~~                   ~

                                         ~                                ~
  Case 2:19-cv-10292-BWA-MBN Document 1-1 Filed 05/09/19 Page 10 of 14




wages reduced. Such fraudulent inducements and vices of consent further evidence Relias's
conduct as described herein.

         In addition to violations of the Louisiana Wage Payment Act (and other state and federal
labor/contract laws), we intend to seek information regarding the company's corporate structure,
relationship with other entities, and/or reasons for failing to compensate my client. Please let this
letter serve as our formal request for your company to take appropriate steps to preserve and retain
all documents (electronic or otherwise) and communications related to my client's employment
and Relias's affiliations with other entities (including former entities). Specifically, we request
that you take all appropriate steps to ensure the preservation and retention of all documents, time
sheets, expense reports, contracts, commissions owed/paid, hours worked, etc.

       In addition to the unpaid wages owed to my client, they are now entitled to over penalty
wages under the LWPA, as well as all costs and reasonable attorneys' fees in collection these
amounts. As discussed above, any complaint may also include LUTPA claims for Relias's
unfair trade practices in withholding or converting these wages, which require a copy of the
complaint being forwarded to the Louisiana Attorney General's office, and may result in
treble damages to Relias.

       These labor violations may also impute personal liability onto those individuals found
to have participated, or been complicit in, certain violations.

       Despite the above claims, at this time, my client is willing to resolve this matter for the
$78,649.84 in earned wages, and $8,300.00 in currently accruing attorney fees, for a total of
$86,949.84. This amount must be received at Kenneth C. Bordes, Attorney at Law, LLC at
4224 Canal St., New Orleans, LA 70119 no later than March 29, 2019. If Relias decides not
to remit these lawful amounts owed by said date, this offer is revoked, and my client will seek the
full amounts of wages, penalties, costs, attorney fees, along with any other remedy available,
through litigation. We would also ask that you provide any reasoning, lawful or otherwise, for any
refusal to remit any of the earned wages described herein.

        Our client's preference is to settle this matter amicably. However, we will aggressively
protect our client's interests should you fail to act reasonably and fairly. Should you have any
questions, do not hesitate to contact me. I look forward to working with you or your designated
representative toward resolving these matters.


                                                                      Sincerely,


                                                                       enneth C: Bordes
                                                                      kcb@KennethBordes.com


cc: Mr. John B. Wilkinson
Enclosure(s):
                              Case 2:19-cv-10292-BWA-MBN Document 1-1 Filed 05/09/19 Page 11 of 14




                       USPSTRACKWG#
                                                                                                     Flrst-Class Mall


          l l l l (11 ~1~~I~Ill lil l l
        9590 94~~ ~t~+~1=8248 9191 18
                                                                                                     Fertnl9No.G~pPald




     United States                 • Sender, Plaase pr(nt your name, address, and ZIP+qa in this box•
     Postal Service

                                                         Kenneth Bordes
                                                       Attorney at Law, LLC
                                                       2725 Lapeyrouse St.
                                                   New Orleans, LA 70119
                                                                   --          ---           — -----
                                  w~:~~

  'C+~- 7LL5
                                           l~ifi~~l~l~lilj~~~i~~j~il~il~il~llii'ti'1~i1~'=~ i1~~:i~l :~i~i~i~
                                  11~~~1~~~~lvill~gJ~11~~1i11U,r~~,! p,t,~~~i~~,,,~;.r:~,;;~~.




                items 1, 2, and 3.
                                                                       X                                          ❑ Age(rt
                Warne and address.on the reverse
                ~ can return the card to you.                                                                     ❑ Addre
c~
 ,    S                                                                B. Received 6y (PAnted Name)           0. Date of D~
                ' card to the back of the malfp(ece,
                front H space permits.
                i355etl t0.                                            D. Is delivery address dAtereM from Rem 1? ❑ Y~
                                                                          If YES, enter delivery address helo~v.  ❑ No.



~'Q1"~ p~.1YH-Y'~4~j                                          ~L
Dp.Vtd ~ O~lR~\~                                                   J
~~~ covr,»~ oM,su~~z5o
CL~r~.~. ctc ' z~1-mot ~                                           ~

       IllfllllillIIIlllllflll lllllliilllll(lilflllll 0~~~9~e     oaawcsi9~
                                                                   a cnuaan~
                                                                                                         oa~~~R
                                                                                                         QReghlttedMe~T"
                                                                                                           oc`~y
           99 s4 ~qq6] ~248 91~] 18                                o cenm,e M,n xe,yx~a ~,~.y            o a~u,.„ aeoo~crar
                                                                                                           Morct~m~cse
",++•'. ~~,';t.~~{~tjx:t3t="[~Q7'#`l~~37-~                         ❑coneaonoem.ry
                      (liens/of /torn serv/ce labeQ                OConect on Defrvery RasRkSeil.pepNory_"[7.SIB~?+re CeMimdtlui"'
        II, Number
„~.✓Aiticle f]F~ t ~ 1~~    ~7~~-,         C1q~ ~(,~~7~            •.• ~nsaeC Mali                      '. O-SIyriBIIae COMlrmatlal
                                                                        nsured Mall HesNkted De➢very' ~      Re3tricidl Delivery
'~,1ut6kt= 73R~ ~ Wf'G~                  u~ 5'~'Ll` 3`~f' S            ~e,uom
PB'Form 381'1, JUIy 2015 PSN 753o-02.O~o-9053                                                    _     Domestic Re4un Receipt
               Case 2:19-cv-10292-BWA-MBN Document 1-1 Filed 05/09/19 Page 12 of 14




                                                                                                                                 J
                                                                                                                                ~~~
                                                                                                                                   J '''        ~~~



                                                                                                            Kenneth Bordes. <kcb@kennethbordes.com>

                                                                                                                              ~, _..%r
FW: Demand for Unpaid Wages, Penalties, and Attorney Fees and for the Preservation o#~E~idence~'~t
2019.0201-P.1                                                                        ~t.;;
                                                                                      ~         '-~
                                                                                        ~,%~~
Brian Isgett <bisgett@relias.com>                                                                                             Wed, Mar 27, 2019 at 9:50 AM
To: "KCB@KENNETHBORDES.COM" <KCB@kennethbordes.com>

 Mr. Border,

 We are in receipt of your demand letter on behalf of Mr. John Wilkinson. We have reviewed your allegations and conducted a thorough internal inquiry.
 Our internal investigation shows no basis for your assertion of unpaid commission or bonuses to Mr. Wilkinson. Mr. Wilkinson did not close the referenced
 sale during his period of employment. As you will be aware, Mr. Wilkinson was notified in September of his eventual December 31, 2018, separation date.
 The fourth quarter of 2018 began and ended without the closure of the referenced account. As a result, Mr. Wilkinson did not qualify for the 2018 bonus
 and finished the 2018 sales year below quota.


 As to the allegations you have made surrounding misrepresentation/fraud in the inducement: if you have evidence that Mr. Wilkinson was provided
 inconsistent information in connection with the execution of the severance and release, we would be very pleased to review the same and honor any
 unfulfilled representations. Our own search has revealed no misrepresentation or inconsistency in our communications.

 Mr. Wilkinson has been fully paid and no additional compensation—be it in the form of wages, commissions, bonuses or otherwise—is outstanding.

 Cordially,


                        Brian Isgett
                        General Counsel

                        979.297.8762 direct ~ www.relias.com

   RELICS               1010 Sync Street, Suite 100
                        Morrisville, NC 27560

                         bisgett@relias.com


                         iri . B3' ~ . s/'




Kenneth Border <kcb@kennethbordes.com>                                                                                         Thu, Mar 28, 2019 at 1:25 PM
To: Brian Isgett <bisgett@relias.com>
Bcc: John Wilkinson <jfbwilkinson@outlook.com>

 Mr. Isgett,

  Thank you for you email. To be clear the unfair trade practice is not only related to the presentation of a commission earning statement saying one
  thing, then having it retracted. It also involves any purported notion that my client did not close the sale and/or earn his commission on the
  referenced renewal. Emaits in your companies possession, dated December 20, 2018, will illustrate these points very clearly.

  Your company is also in possession of the commission statement sent to my client in 2018, prior to signing separation paperwork, and the changed
  statement sent to him on January 16, 2019, significantly reducing those commissions after he signed the separation paperwork.

   am happy to discuss the matter further, and I would Like any reference to any Louisiana legal authority that you contend absolves your company of
  paying these earned wages.

  As always, I Look forward to working with you to resolve these matters.

  Best-

  Kenny

     Kenneth C. Bordes, Attorney at Law, L.L.C.
     225 LAPEYROUSE ST. •NEW ORLEANS • LA • 70119

     P: 504.588.2700 • F: 504.708.1717 • E: kcb@kennethbordes.com                                                                EXHIBIT ,
     Licensed in Louisiana and New York
                                                                                                                         D
     www.KennethBordes.com                                                               ~                                3
      Case 2:19-cv-10292-BWA-MBN Document 1-1 Filed 05/09/19 Page 13 of 14
                                                                                             ~,,               ~~ '~



                                                                               .. ,~                      N~~

                                                                                       .~`          ,,          .~ ~
                                                                                                   4 7^                 ~~~

                                                                                                    ` ~
                                                                                                      ' /~

               CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS                                         y~

                                    STATE OF LOUISIANA

NO.                                                                         DIVISION:

                                     JOHN B. WILKINSON

                                            VERSUS

                                          RELIAS, LLC

FILED
                                                       DEPUTY CLERK

                                            ~~l~i~~7

         Considering the foregoing motion of Plaintiff:

         IT IS ORDERED that Defendant, Relias, LLC, show cause, if any they can, on the

day of      ~~~                  , 2019, at ~ o'clock ~.m. why judgment should not be

rendered against them for all amounts and wages due and owing, for aII penalties, and attorney's

fees provided for under Louisiana Revised Statute 23:632, and for all costs of these proceedings

together with interest from the date of judicial demand.

         New Orleans, Louisiana, this _~ day of                    i/Y        , 2019.



                                              JUDGE
                                                           ~TNEL Sii~!°:~S 1t~~.
PLEASE SERVE THE RULE FOR JUDGMENT AND ORDEl~,~~~~L                          WS:

RELIAS, LLC
Through its registered agent for service of process:
Corporation Service Company
501 Louisiana Ave.
Baton Rouge, LA 70802

PLEASE SERVE ONLY THE ORDER AS FOLLOWS:

Sohn B. Wilkinson
Through counsel of record:
Kenneth C. Bordes
KENNETH C. BORDES,
ATTORNEY AT LAW, LLC
2725 LAPEYROUSE ST.
NEW ORLEANS, LA 70119
                                                                               ;~'           ~~~µ
P:504-588-2700
F:504-708-1717                                                                                             _      ~._
E: KCB@KENNETHBORDES.COM
                                                                                   ~~CE9~~~'~y
                                                                                              p,~~19
                  Case 2:19-cv-10292-BWA-MBN
                                ~
                                             Document 1-1 Filed 05/09/19 Page 14.~~
                                                                                 of 14
                                                                                .~;~                                                                                                      i~
                                                                                                                                                                     .~,                      ~~~
                                                                                                                                                                          ,..~
                                                                                                                                                                                                  ~
                                                                                                                                                                               ~~
                                                                                                                                                    ~.~i, t,,.,                           ,;~~

                                                                                                                                                             ~7 ~1~~                             ,?
                                                                                                                                                                 V                           r~ r



                                                                                                                                                                       ~~                             ~
                                                                                                                                                                             ,,~
                                                                                                                                                                               .~
                                                                                                                                                                             "r

                             CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                                      STATE OF LOUISIANA
             No. ~~~,~~ ~t~~J
                                                       JOHN B. WILKINSON                                                                                                         i

                                                                 VERSUS                                                                            ~~~~~0
                                                              RELIAS, LLC                                                                                                             -

             FILED:
                                                                             DEPUTY CLERK

                                    RULE FOR JUDGMENT AGAINST DEFENDANT
                                                                                                                  t~~ ~ a
                                              FOR UNPAID 'Gi~~iG~S~~~ ~' ! ~_~ ~-! :.i~; [:~ r ~;='~.s-~ +_~ t_.~
                                                                             ~_ L.{= t,; 4 :, ~.: {'',r'1L G~ I ~r. ~i F;I is ~1 r Ci I_~ ~;"C
                    NOW INTO COURT, through undersigned e'tiun'se'l;;'comes!-plain tiff;-~Jo'lin` B. Wilkinson,

             in the above entitled and numbered cause and respectfiill~~represerifs~t~at:''~i 1 is

                                                                 PARTIES----------:x —                                                                                 .~-,;,,;---------------
                                                                                                                             -:Y, ~ ~ ~:• ~_~:~._, ;-, ~ -~ ro~
~                                                                             ~-;r3i:f~tGlt'Ii.l~ll~?~iif                       ~~!~~~:__'~


~                                                                                   '~
                                                                                                .-
                     Named Plaintiff herein is:                                ~ ' ~-"

~                    a)       John B. Wilkinson, (hereinafter "Wilkinsor}';~ox t `Plairiti£f ~):domiciled n~Orleans
c                                                                   ~                      .
                              Parish, State of Louisiana, and who is tia :person of the fu11, age of majority with
                                                                                ~~i~,; ~;: ; r' :;';~ f'f;,3ill'
     ~                        procedural capacity to bring this action;__--_.--_-~_-.-----~--.._'.._.__..--_----J_---------.-.._.---...._.____


~~n
~ m           ~     The following party, made Defendant in this suit, is indebted to Plaintiff for payment of
  ~                                                                                                               ~,:Il~""____4 ~`_
                                                                                                            ~, _:
~ ~          final wages, penalties, attorney fees and other amounfs'prbvided for under law':`` ~'~ `-~ ~=i                                       ,.:,:; _,~,            :,, . :; it ,;ii iii
                                                                                                                       a~-
     T                                                                           ...       _
     y               a) RELIAS, LLC, (hereinafter "Relias" or "Defen'dant") a limited liability_company_who

=/                         is doing business in this parish and this State, with a Registered Office and a Registered

                           Agent at 501 Louisiana Ave., Baton Rouge, LA 70802, organized under the state of

                                                                             Et U 1 I'J i C~ r i i= ~.~C1Ci i' t+~                            7;•_~~ ,[n-t           :i~`:~, .fii-i ';,fi .ftii_+
         •                 Delaware.
                                                                              ~f';i~(~7"i'1'i ~..+~:i;~:i ~~':i~'                             ~).i'}1 l,:_Il~t       ~~'j1 1.!il,i         `'i{_I .[11 1

                                                   VENUE AND JURISDICTION                                                                     `~:~'F.,=~~-r           ~,~~~;.~_~'-~ : ;_,.t-.r~
~                                                                             i~;::;:'i i ~J;7'- l'~-' : ~:~ _`-:~'i                          'fi%_ ,Il!_I           :{';;-. .f_iI!        ` '? _i~ll_I


~                                                                       3.

                     Venue is proper in the Parish of Orleans pursuant to the Louisiana Code of Civil Procedure

             because Plaintiff resides in Orleans Parish and work sued upon herein was performed in the Parish

             of Orleans.
                                                                        1                                                                                                        "
                                                                                                                              ~2 ~                                                                ~
                                                                                                         ~~~~ ~~a ~~~ae
